Title: To Thomas Jefferson from Robert Gordon, 11 April 1808
From: Gordon, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Richmond 11th April 1808
                  
                  I duly received your favor of the   and have delayed until now (when the money is much wanted) further solicitation for the payment of your bond to the late Doctor Currie—By ordering payment as soon as convenient you will oblige 
                  Yr Most Obt. Servt.
                  
                     Robert Gordon one of the
                     Adms. on Dr Curries Estate
                  
               